Citation Nr: 1646410	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable schedular rating for residuals, orchitis with atrophy of left testes.

2.  Entitlement to an extraschedular rating for residuals, orchitis with atrophy of left testes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

The Veteran's claim for an increased disability rating for residuals, orchitis with atrophy of left testes, has been bifurcated into a schedular evaluation, which is discussed and decided below, and an extraschedular evaluation, which is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals, orchitis with atrophy of left testes, has manifested in the complete atrophy of the left teste; complete atrophy of the right testes has not been found.

2.  The Veteran's erectile dysfunction associated with residuals, orchitis with atrophy of left testes, manifests in absence of ejaculation but there is otherwise no penile deformity or lack or erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals, orchitis with atrophy of left testes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.115b Diagnostic Code 7523 (2015).

2.  The criteria for a separate noncompensable rating, but no higher, for erectile dysfunction associated with residuals, orchitis with atrophy of left testes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.115b Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service and post-service treatment records have been obtained.  There is no indication that the Veteran receives Social Security Disability Income (SSDI).

The Veteran was provided VA medical examinations in October 2009 and October 2012.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Schedular Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's residuals, orchitis with atrophy of left testes, is rated pursuant to      38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523, for testis, atrophy complete.  Under DC 7523, a zero percent (noncompensable) rating is warranted for complete atrophy of one teste; a 20 percent rating is warranted for atrophy of both testis.  A note to this DC indicates that the evaluator should review for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which subsection (a)(1) provides for loss of use of a creative organ.

B.  Analysis

The Veteran seeks a compensable disability rating for residuals, orchitis with atrophy of left testes.  The appeal period before the Board begins on September 30, 2008, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a compensable schedular evaluation for residuals, orchitis with atrophy of left testes, is not warranted, and a separate noncompensable evaluation for erectile dysfunction is warranted.

The Veteran underwent a VA examination in October 2009.  The Veteran reported that his disability has worsened because of decreased size in both testes and pain in both testes, to include while ambulating and if he gets up or sits down too fast.  The Veteran also reported that he gets prescribed antibiotics on occasion, most recently in September 2009 for a period of 5 days.  The "Medical History" section of the examination report indicated that the Veteran experiences lower abdominal or pelvic pain.  The same section also noted the presence of urinary symptoms-urgency, hesitancy/difficulty starting stream, weak or intermittent stream, straining to urinate, daytime voiding every 1 to 2 hours, and three nighttime voidings-and erectile dysfunction with absence of ejaculation.  Physical examination showed complete atrophy of the left teste and the right teste to be at half its normal size.  Both testes were noted to be of soft consistency.  It was also noted that his prostate is generally enlarged.

The Veteran underwent another VA examination in October 2012; however, at the Veteran's request, no physical examination was performed.  The remainder of the examination report was consistent with the findings of the October 2009 VA examination.

The record also contains medical evidence from private examiners.  September and October 2010 letters from Dr. G.C. noted that the Veteran has pain and chronic inflammation in his testes.  The doctor additionally wrote that the Veteran has complete atrophy of both testes, however there was no explanation for the basis of this conclusion.  An undated letter from Dr. J.P. indicated that a scrotal ultrasound showed the left teste to be small and atrophic with microcalcifications consistent with previous infection confirming a history of mumps orchitis.  The doctor also noted that the Veteran experiences severe pain in both testes; there were no indications that the right teste is atrophic.

In an October 2016 videoconference Board hearing, the Veteran testified as to the symptoms and functional effects of his disability.  He reported that only his left teste has complete atrophy; his right teste is as noted on prior VA examination reports.  He reported that he experiences constant pain in his testis and that he takes self-prescribed pain pills.  He reported that the disability causes problems with sex, and that it bothers him if he starts running; if he walks normally there is no discomfort.

Given this evidence, the Board finds that the Veteran's residuals, orchitis with atrophy of left teste, manifests in complete atrophy of the left teste.  The Board has considered Dr. G.C.'s finding that there is complete atrophy of both testes, however it assigns that determination little probative value as it was offered without explanation and because it is inconsistent with the overwhelming evidence of record, to include the VA examination reports and the Veteran's own statements.  Accordingly, the Board finds that there is not complete atrophy of the right teste.  

Thus, the Board concludes that the Veteran's residuals, orchitis with atrophy of left testes, more nearly approximates the criteria corresponding to a zero percent rating pursuant to DC 7523.  As the Veteran does not have complete atrophy of both testes, a higher 20 percent rating pursuant to DC 7523 is not warranted; there is no doubt to be resolved.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.1, 4.3, 4.7, 4.115b.

The Board has also considered whether the application of an alternate DC would afford the Veteran a compensable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Schafrath v. Derwinski, 1 Vet. App 589, 594 (1991).  DCs pertaining to the kidneys, bladder, and urethra are not relevant as the evidence does not indicate such involvement to be associated with the left teste atrophy.   See 38 C.F.R. § 4.115b.  The Veteran's penis was also noted to be normal upon physical examination, so a higher rating under DCs 7520 (removal of half or more of the penis), 7521 (penis removal of glans), or 7522 (penis deformity with loss of erectile power), is not appropriate.

During the pendency of this appeal, the Veteran was granted service connection for erectile dysfunction associated with residuals, orchitis with atrophy of left testes; that evaluation is therefore also within the purview of this appeal.  See March 2013 rating decision.  The Veteran's erectile dysfunction is rated as noncompensable pursuant to DC 7522 effective September 30, 2009, the date of receipt of the claim.  DC 7522 provides for a 20 percent rating for penis deformity with loss of erectile power.  The medical evidence indicates that the erectile dysfunction manifests in abnormal ejaculation (absence of ejaculation.)  See October 2009 VA examination report.  There is no penis deformity or loss of erectile power.  Id.  Accordingly, the Board finds that the criteria of DC 7522 have not been met.  Where a DC does not provide for a zero percent rating, such a rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Thus, a separate noncompensable rating, but no higher, is warranted for erectile dysfunction pursuant to DC 7522.  As noted above, an evaluation under DCs 7520 and 7521 would not be appropriate as the Veteran's penis was otherwise normal upon physical examination.

The Board notes that the Veteran is already in receipt of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ.  See March 2013 rating decision.

Lastly, the Board has considered the application of staged ratings, however as it has found that the Veteran's orchitis residuals and erectile dysfunction disabilities each approximate a noncompensable rating for the entire appeal period, application of a staged rating is not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).




ORDER

A compensable disability rating for residuals, orchitis with atrophy of left testes, is denied.

A separate noncompensable rating for erectile dysfunction associated with residuals, orchitis with atrophy of left testes, is granted.


REMAND

In situations where entitlement to an extraschedular rating arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Veteran's claim for an increased rating for residuals, orchitis with atrophy of left testes, is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same.  

The Board recognizes that the Veteran's disability manifests in extraschedular symptoms and effects.  These potentially include urinary symptoms-urgency, hesitancy/difficulty starting stream, weak or intermittent stream, straining to urinate, daytime voiding every 1 to 2 hours, and three nighttime voidings-chronic inflammation, pain on ambulation and when sitting or standing too quickly, and problems with sex.  See August 2016 Board hearing transcript; October 2009 VA examination report.  Accordingly, the Board will refer the Veteran's claim to the Director, Compensation, for consideration of whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).

Accordingly, the issue is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director, Compensation, the issue of entitlement to an extraschedular rating for residuals, orchitis with atrophy of left testes.

2.  After completion of the above, adjudicate the issue of entitlement to an extraschedular rating under § 3.321(b) for residuals, orchitis with atrophy of left testes.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


